          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 1 of 18




               United States District Court
       _________DISTRICT OF NEW HAMPSHIRE_________
                                  United States of America

                                                  v.

                                          Ian Freeman

                             CASE NUMBER: 1:21-cr-00041-JL-01

                    APPEAL OF MAGISTRATE’S DETENTION ORDER

       Ian Freeman is charged with Operation of Unlicensed Money Transmitting Business,

Wire Fraud, Money Laundering and Continuing Financial Crimes Enterprise in the matter

currently before this Court. After a hearing, the Court ordered Mr. Freeman detained pending

trial. Mr. Freeman now appeals that order and challenges the Court’s findings that he is a flight

risk and a danger to the community.

                                FACTS AND COURT FINDINGS

       The Government moved for a detention hearing under 18 U.S.C. 3142 (f)(1)(B), citing

“the potential life sentence permitted by 18 U.S.C. § 225” as the reason for the request.

                                             Flight Risk

       The Court found that Mr. Freeman’s “substantial assets support a finding that he is a

flight risk.” Order at 7. The Court noted that “it appears that most of Mr. Freeman’s assets are in

the form of various cryptocurrencies, which would be difficult for the government to track and

could be accessed from anywhere.” Id. The Court ultimately held that Mr. Freeman’s “significant

financial assets and the fact that much of his wealth is in the form of difficult-to-trace

cryptocurrency weigh in favor of detention.” Id at 8.



                                                  1
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 2 of 18




       The Court acknowledged that “Mr. Freeman has lived in New Hampshire since 2006.” Id.

Still, the Court found that “he lacks meaningful ties to the state.” Id. The Court noted that he has

“traveled out of the country regularly in the last few years” and that “[h]is parents live in Florida

and his sister lives in New York.” Id. The order indicates Mr. Freeman “previously owned a

residence in Keene, NH, but transferred it to the Shire Free Church – a religious organization

with which he is affiliated – in 2012.” Id. “In 2015, he purchased a second property in the name

of the Shire Free Church.” Id. The Court found that “[w]hile he is employed by the Shire Free

Church as a minister, his primary responsibility is hosting a radio show, which does not require

his physical presence in Keene, New Hampshire.” Id. It also noted that Mr. Freeman “traveled to

Japan and Mexico in 2019, and to Mexico in 2018 and 2017” and that he broadcasted his radio

show from these “foreign locations.” Id. “At the hearing, Mr. Freeman’s counsel indicated that

Mr. Freeman’s business partner, Mark Edgington, [was] currently ‘out of the country,’ possibly

in Mexico.” Id. at 8-9. After stating that Mr. Freeman’s “lack of meaningful ties to the area and

his foreign connections are relevant factors in the risk of flight analysis,” the Court held that

“[w]hen considered together, these facts weigh in favor of detention.” Id.

       The Court considered the “length of the potential sentence” and noted that “[a]t least one

of the charges carries a mandatory minimum of ten years and maximum penalty of a life term.”

Id. It also looked “to the weight of the evidence against” Mr. Freeman and found that “the weight

of the evidence…is strong and guides the Court toward an inference that [Mr. Freeman]’s risk of

flight and danger to the community is significant.” Id. at 10 (internal quotations omitted). The

Court held that “[t]he lengthy potential sentence and strong evidence create an incentive to flee

and weigh in favor of detention.” Id.




                                                  2
           Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 3 of 18




        The Court noted Mr. Freeman’s “arguments concerning his mental health, physical

health, and criminal record” yet held that “these factors are at best neutral and are outweighed by

the factors favoring detention.” Id. at 11. The Court stated that “Mr. Freeman’s significant

financial assets and their unique accessibility, lack of strong ties to New Hampshire, foreign

travel, and potentially lengthy sentence, as well as the weight of the evidence against him,

establish that he has both the means and the incentive to flee.” Id. The Court found “that the

Government met its burden of establishing by a preponderance of the evidence that the defendant

presents a risk of flight.” Id.

                                    Danger to the Community

        The Court also found “that the government [] met its burden to show by clear and

convincing evidence that Mr. Freeman poses a danger to the community.” Id. The Court noted

that “courts have found that economic harm may constitute a danger to the community for

purposes of the Bail Reform Act.” Id. (emphasis added). The Court held that “Mr. Freeman

allegedly built and oversaw a wide-ranging criminal enterprise that misled financial institutions,

enabled fraud, and allowed those engaged in criminal activity to exchange their ill-gotten gains

for virtual currency.” Id at 12. The order states that “Mr. Freeman was aware of the investigation

into his activities; however, he was undeterred by law enforcement’s inquiries and, based on the

timeline in the record, continued to engage in such activities and encourage others to do so.” Id.

The Court found that “[g]overnment agents have identified people across the country who stated

they were manipulated by scammers into sending money to the defendant, the Shire Free Church,

or one of the alleged co-conspirators, often in the form of ‘church donations’.” Id. The Court

held that the “operation clearly poses a danger to the community by enabling fraud and economic




                                                 3
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 4 of 18




harm.” Id. It then found that the “government met its burden of proving by clear and convincing

evidence that the defendant poses a danger to the community if released.” Id.

                                       Proposed Conditions

       In its order, the Court stated that “[t]he conditions [of release] offered by Mr. Freeman do

not allay the Court’s concerns about risk of flight or dangerousness.” The noted that Mr.

Freeman “proposed surrendering his passport” but stated “[w]hile tendering his passport would

reduce the risk of international travel, it does not prevent domestic travel outside of New

Hampshire.” Id. at 13. The Court expressed concerns about Mr. Freeman’s “World Government

of World Citizens passport” as “probation reports such passports ‘have reportedly been

recognized at various times by officials in over 95% of all nations.” Id at 14. The Court stated

that “anyone can purchase this document by applying and paying $125…and even if he were to

surrender the one currently in his possession, there is nothing to prevent him from purchasing

another.” Id.

       Mr. Freeman “also proposed installing a ‘tracking device’ as a condition.” Id. However,

the Court held that “location monitoring fails to meaningfully mitigate the court’s concerns

regarding risk of flight and dangerousness.” The Court found that “location monitoring

technology used by probation does not have GPS functionality; it would merely alert probation

of the defendant’s comings and goings from a fixed location but would not otherwise track his

movement.” Id. The Court also found that location monitoring “provides little useful information

about what [a defendant] is doing.” Id. (internal quotations and brackets omitted).

       While Mr. Freeman “suggested that he would be amenable to restrictions on his

electronic access and access to his currency exchange business” … the Court was “not confident

that monitoring or restricting Mr. Freeman’s electronic access is a viable enforcement tool given



                                                 4
            Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 5 of 18




his demonstrated sophistication with computer technology and virtual currency.” Id. at 15. The

Court was not “persuaded that restrictions on such conduct could be effectively fashioned.” Id.

         The Court also found that “Mr. Freeman’s criminal history – specifically the charges of

resisting arrest or detention and obstruction of government administration – does not demonstrate

a willingness to comply with law enforcement or government orders.” Id. The Court then held

that “Mr. Freeman’s proposed release plan does not reasonably assure his appearance at future

court proceedings or the safety of the community.

         The Court finally concluded that the Government met its burden in relation to flight risk

and the danger Mr. Freeman poses to the community and ordered his detention pending trial. Id.

at 17.

                          PRE-TRIAL RELEASE UNDER 18 U.S.C. 3142

         Under 18 U.S.C. 3142(a), when a defendant appears before a judicial officer, the officer

is required to “issue and order that, pending trial, the person be” 1) released on personal

recognizance or unsecured appearance bond 2) released on a condition or combination of

conditions 3) detained temporarily to permit revocation of conditional release, deportation or

exclusion, or 4) detained pending trial.

         “If, after a hearing pursuant to the provision of subsection (f) of [§3142], the judicial

officer finds that no condition or combination of conditions will reasonably assure the

appearance of the person as require and the safety of any other person in the community” the

Court is required to detain the person. 18 U.S.C. 3142(e).

         To determine “whether there are conditions of release that will reasonably assure the

appearance of the person and the safety of any other person and the community, the Court must

consider certain factors. 18 U.S.C. 3142(g). First, the Court must consider the nature and



                                                   5
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 6 of 18




circumstances of the offense charged “including whether the offense is a crime of violence, a

violation of section 1591, a Federal crim of terrorism, or involves a minor victim or a controlled

substance, firearm, explosive or destructive device.” 18 U.S.C. 3142(g)(1). Next, the Court must

consider the “weight of the evidence against the person” §3142(g)(2).

       The Court is also required to consider the “history and characteristics of the person.”

§3142(g)(3). In doing so, the Court must take into account the “person’s character, physical and

mental condition, family ties, employment, financial resources, length of residence in the

community, community ties, past conduct, history relating to drug or alcohol abuse, criminal

history, and record concerning court appearances.” §3142(g)(3)(A). This analysis also requires

the Court to determine “whether, at the time of the current offense or arrest, the person was on

probation, on parole, or on other release pending trial, sentencing, appeal, or completion of

sentence for an offense under Federal, State or local law.” §3142(g)(3)(B). Finally, the Court

must consider “the nature and seriousness of the danger to any person or the community that

would be posed by the person’s release.” §3142(g)(4).

                               MR. FREEMAN IS NOT A FLIGHT RISK

       In U.S. v. Giordano, 370 F. Supp. 2d 1256 (S.D. Fla. 2005), the Court found that there

were “conditions or combinations of conditions that would reasonably assure the appearance of

[the defendant] at trial.” In that case, the issue before the Court was “whether a U.S. citizen who

has no prior criminal history, who has substantial family ties in the United States, who has no

history or flight or known intentions to flee, who is only 29 years old and likely facing only

about 8 to 10 years in prison if convicted on all counts, but who is charged with a long-running

fraud that allegedly produced significant sums to finance flight, must be detained before trial.”

Id. at 1257. Mr. Giordano was “charged in a multi-count indictment with serious economic



                                                 6
           Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 7 of 18




crimes” related to a hedge fund investment scam. Id. at 1263. The indictments alleged that

Giordano and others “fraudulently obtained investments from persons under the false pretense

that the monies would be maintained and invested by the fund in securities and other investment

sources.” Id.

       The Court stated that “[t]o answer that question, one begins with the statutory factors set

forth in section 3142(g): 1) the nature and circumstances of the offense(s) 2) the weight of the

evidence 3) the history and characteristics of the defendant and 4) the nature and seriousness of

the danger posed by the defendant’s release.” Id. at 1263. Using these factors, “the answer to

whether the defendant poses a serious risk of flight is derived from a fact-specific examination to

determine if there exist conditions or a combination of conditions that would reasonably assure a

defendant at future court proceedings if released.” Id. “In a case such as this, that examination

requires a court to take into account whether a defendant has substantial foreign ties, has access

to considerable funds to finance his flight form the jurisdiction, or has manifested an intent to

flee if arrested.” Id. The Court cited an example where a “defendant was [considered] a serious

flight risk because he had access to considerable funds outside the United States, stated that

Honduras was his country, and had business ties to Panama and Colombia.” Id. (Citing

Quartermaine, 913 F.3d at 916-17).

                                   Nature and Circumstances of Offense

       The Court noted that “[i]n cases where only a serious risk of flight is at issue under

§3142(f)(2), it is generally accepted that more than evidence of the commission of a serious

crime and the fact of a potentially long sentence is required to support a finding of serious risk of

flight.” U.S. v. Giordano, 370 F. Supp. 2d at 1264. “A mere theoretical opportunity for flight is

not sufficient grounds for pretrial detention.” Id.



                                                  7
           Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 8 of 18




        The Court held that “relevant factors that support a serious risk finding include the use of

a number of aliases, unstable residential ties to a community, efforts to avoid arrest, or hidden

assets.” Id. “Evidence of a serious intent to flee the country in response to an indictment also

justifies detention as a serious risk of flight.” Id.

        The Court went on the state that “[i]n economic fraud cases, it is particularly important

that the government proffer more than the fact of a serious economic crime that generated great

sums of ill-gotten gains.” Id. “Merely having access to funds is not enough; evidence of

strong foreign family or business ties is necessary to detain a defendant even in the face of a

high monetary bond.” Id. (Emphasis added).

        The Court in Giordano observed that the defendant engaged in a “scam, even though he

was already subject to prior regulatory proceedings by various agencies with regard to other

financial shenanigans he was involved in.” Id. “In connection with a prior hedge fund he

managed, EPG Global Equity, he was barred from associating with any investment advisor or

broker dealer.” Id.

        In the present case, Mr. Freeman is charged with crimes of a similar nature to that of the

defendant in Giordano. However, there is no evidence that Mr. Freeman was ever ordered to

refrain from certain conduct by any court or regulatory body.

                                             Weight of the Evidence

        The Court noted that Giordano faced “substantial charges and that the Government [had]

amassed considerable evidence with which to prove them at trial.” Id. Still, the Court

acknowledged that the Government had the “difficult burden of proving criminal intent with

respect to all [the] transactions to distinguish them from mere breaches of contract or fraudulent

torts subject to civil jurisdiction.” Id. It further noted the Government’s proffer that “there was



                                                        8
           Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 9 of 18




much the Government did not yet know or understand with respect to Giordano’s transactions

and that the investigation was continuing.” Id.

        Meanwhile, Mr. Freeman is alleged to have engaged in illegal acts surrounding the use of

cryptocurrency. Given the relatively recent rise of this type of “currency” and the complex issues

it presents, it stands to reason that the Government will face challenges far more daunting than

those in Giordano in proving its case beyond a reasonable doubt. As such, the weight of the

evidence should be considered accordingly and weighs in favor of release.

                                History and Characteristics of the Defendant

        In assessing the history and characteristics of the defendant in Giordano, the Court found

factors that both mitigated and supported concerns related to risk of flight. The Court observed

that Giordano was a “twenty-nine year old American citizen, born in New York, but…resid[ing]

in South Florida.” Id. He had “recently purchased a substantial property in Davie, Florida.” Id.

His “mother and sister reside[d] in New Jersey” and his brother…reside[d] in Staten Island, New

York.” Id. The Court noted that “Giordano has some ties to Italy, apparently through his father

who now lives in Italy; but Giordano has had no contact with him for the past eleven years.” Id.

        The Court considered the fact that “Giordano ha[d] never been known to use or trade in

false identification or aliases” in deciding not to detain him in that case. Id. It further noted that

Giordano had “never indicated any intent to flee from this investigation or any regulatory inquiry

into his financial dealings.” Id. As the opinion explains “[t]his Court and others have looked to

this particular factor as one that could tip the balance in favor of detention, especially in an

economic fraud case where the criminal activity may have yielded considerable funds.” Id.

(emphasis added). The Court held that “[t]he absence of this factor here certainly supports the

presumption that Giordano should be release on monetary conditions.” Id.



                                                   9
         Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 10 of 18




       The Court accepted “the Government’s proffer that [Giordano] may have access to

considerable sums to finance possible flight from prosecution.” Id. at 1269. It also noted the that

he “had considerable foreign travel in the past few years, for business and pleasure” to “China…,

Grenada, Bahamas, and countries in Europe.” Id. Still, the Court found there was “no evidence

proffered from the Government that [Giordano] has any substantial ties to any other country

through which he could flee the jurisdiction.” It observed that “Giordano has never lived outside

the United States for an extended period and, even with the alleged $800,000 in funds available

to him in offshore accounts, there is no compelling evidence that he has sufficient foreign funds

available to him to finance an extended absence from this jurisdiction.” Id.

       On the other hand, in United States v. Rhule, the Court ordered the defendant’s detention

after finding him to be a flight risk. The Court found that the defendant “used false names,

addresses, and social security numbers to open email accounts, financial accounts, and to

incorporate holding companies that anonymize some of his assets.” United States v. Rhule, No.

CR20-0105-JCC (USDC, W.D. Washington, Seattle) March 15, 2021. Additionally, Rhule

“regularly used encrypted and anonymous communication services and allegedly sold his

products on the dark web.” Id. He had “also sent his cryptocurrency through ‘mixers,’ which are

designed to conceal its source.” Id. Of further concern was the fact that Rhule applied “for a

passport…but failed to inform the Probation Office about it” when he was arrested and “[i]nstead

told the Probation Office that his passport was expired, and he did not know where it was.” Id.

He “also provided the Probation Office with a social security number that was issued fifteen

years after Mr. Rhule was born.” Id.

       The facts in this case, when compared to the findings of the courts in Giordano and

Rhule, are such that Mr. Freeman should not be considered a flight risk. The defendant in



                                                10
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 11 of 18




Giordano traveled more often and to more places than Mr. Freeman, who has only been to

Mexico and Japan. The defendant’s father lived in Italy at the time of his arrest. Still, the Court

determined he was not a flight risk. In the present case, there is no evidence that Mr. Freeman

has any family or friends that live outside of the U.S. The Government pointed out that Mr.

Freeman’s business partner, Mark Edgington, was in Mexico around the time of his detention

hearing. However, Counsel has since been contacted by Mr. Edgington who indicated that he

was on vacation in Mexico and has since returned to New Hampshire.

       The defendant in Giordano had only been a resident of Florida for six and one-half years

at his arrest, whereas Mr. Freeman has lived in New Hampshire since 2006, most of his adult

life. Still, the Court found that Mr. Freeman “lacks meaningful ties to the state.” Order at 8.

However, Mr. Freeman’s involvement in the community at both the personal and public level

provides evidence of ties as meaningful, if not more so, than that found in Giordano. Mr.

Freeman is a founding member of the Shire Free Church in Keene, NH. Mr. Freeman has

purchased properties in New Hampshire and donated those to the church. In many ways, his

name is synonymous with the church. More importantly, he has pursued elected office in New

Hampshire every two years since 2012. He ran for governor twice, entering the primary elections

in 2014 and 2016. In other years, he ran for a seat as a Representative in the state legislature.

This consistent participation the political process provides clear evidence of his ties to New

Hampshire. Such ties are not meaningless, at least not to Mr. Freeman and other members of his

church and community.

       It should be noted that one of the convictions attributed to Mr. Freeman should not be

considered as he appealed the guilty findings in Dkt. 2010-CR-01988 to the Superior Court. See

PSR at 6. After a jury trial, he was found not guilty of resisting arrest in Dkt. 2010-CR-00915.



                                                 11
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 12 of 18




Id. Meanwhile, his conviction in that case for Obstruction of Government Administration was

the result of him standing in front of a member of the Keene Police Department during a protest.

Furthermore, although Mr. Freeman has other convictions on his record, he has never been

convicted of a felony.

        Unlike the defendant in Rhule, there is no evidence that Mr. Freeman ever used or

attempted to use any fake names, aliases or other means of concealing his identity or any of the

activities in question. Mr. Freeman has been aware of the years-long investigation into his

business. Still, he continued operating his business as he did not think he was in violation of any

laws. He did not attempt to conceal anything from Probation authorities. He did not attempt to

flee the jurisdiction. Instead, he traveled abroad and returned home multiple times during the

investigation. Most importantly, Mr. Freeman has never indicated, by word or deed, that he

intends to flee the jurisdiction.

        Given the facts in this case, and others addressing detention in similar situations, it stands

to reason that Mr. Freeman is not a flight risk. Although he is technically facing a maximum

sentence of life in prison, the Government has conceded that he will not receive such a sentence

if found guilty of these charges. Mr. Freeman has strong ties to New Hampshire. He has lived

most of his adult life in the state and consistently runs for public office. While he has access to

what some consider large amounts of money, access to funds alone does not warrant detention.

He has traveled to Mexico and Japan in the past few years, though he has not lived in either place

for an extended period. His trip to Japan was for business and during his trips to Mexico he

attended political conferences with other Libertarian Party members. There is no evidence that he

has any contacts or connections in either country that would facilitate him fleeing to either




                                                  12
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 13 of 18




location. Furthermore, Mr. Freeman has not used any aliases or fake documents to evade

apprehension, nor has he offered any reason to believe that he intends to flee the jurisdiction.

                 MR. FREEMAN IS NOT A DANGER TO THE COMMUNITY

       In addition to assessing risk of flight, Courts must also consider the potential danger a

defendant poses to any person or the community when considering detention. If the “judicial

officer finds that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community, then

such judicial officer shall order the detention of the person before trial.” 18 U.S.C. §3142(e)(1).

                                 Presumptions requiring detention

       Under §3142(e)(2) “a rebuttable presumption arises that no condition or combination of

conditions will reasonably assure the safety of any other person and the community” if the Court

finds the defendant was convicted of committing certain offenses while on “release pending trial

for a Federal, State or local offense” and that less than five years has elapsed since the date of

conviction or release from imprisonment for the offense. These offenses, listed in §3142(f)(1),

include (A) crimes of violence and terrorism, (B) offenses punishable by life in prison or death,

(C) offenses under the Controlled Substances Act, (D) any felony that could be prosecuted

Federally if the defendant has been previously convicted for offenses listed in A-C of the

§3142(f)(1), or (E) any felony involving a minor child, firearm, destructive device or failure to

register. Mr. Freeman has not been convicted of any of the offenses listed in §3142(f)(1);

therefore, the presumption does not arise under §3142(e)(2).

       Under 18 U.S.C. §3142(e)(3), a rebuttable presumption arises that “no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of the community” if probable cause is found that the person committed A) an offense



                                                 13
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 14 of 18




under the Controlled Substance Act or the Controlled Substance Import and Export Act where

the maximum imprisonment is ten years or more, B) a violent crime or drug crime using a

firearm or destructive device, destruction of government property or international terrorism, C)

an act of international terrorism where the maximum imprisonment is ten year or more, D) an act

involving human trafficking, or E) certain crimes involving a minor child. In this case, Mr.

Freeman is not charged with any of the offenses listed under §3142(e)(3). As such, the

presumption requiring detention does not arise pursuant to that section.

                 Economic concerns may be addressed via conditions of release

       In Giordano, the Court noted that “[t]here can be no question that an economic danger,

like that posed by a serial defrauder, fall under the broad umbrella of dangerousness as that term

is used throughout the Bail Reform Act.” U.S. v. Giordano, 370 F. Supp. 2d at 1270. The Court

observed that the defendant had “been ordered to refrain from having contacts with investment

advisers or brokers…prohibited from selling investments in Illinois and Washington

and…prohibited by the SEC from selling any other shares related to Weida PRC.” Id. At the

detention hearing, the Government argued that “Giordano…continued to engage in questionable

practices and now, criminal transactions.” Id. Still, the Court held that “to the extent there is any

danger posed by releasing [the defendant] for trial, that danger may be ameliorated through an

Order precluding him from engaging in any hedge fund or other investment transaction, directly

or indirectly, while on pretrial release.” Id. at 1272. The Court denied the Government’s request

for detention and released the defendant on a “$1 million dollar bond” and “order[ed] that he be

confined to house arrest and monitored electronically.” Id. The Court noted that “similar

conditions of bond are routinely applied in similar cases, including ones that involve higher

alleged losses and potential sentences.” Id.



                                                 14
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 15 of 18




       In the present case, Mr. Freeman was never ordered to refrain from any actions prior to

being indicted. The Government claimed that Mr. Freeman was aware that authorities were

investigating him yet continued to engage in his business. Even so, there is no evidence that he

was ever ordered to cease such activities by any Court or other regulatory body. There is no

evidence to suggest that Mr. Freeman would engage in such acts once ordered to do so. As such,

any potential danger posed by Mr. Freeman would be sufficiently mitigated by prohibiting him

from engaging in certain transactions.

                THERE ARE CONDITIONS THAT WILL ASSURE MR. FREEMAN’S
                      APPEARANCE AND COMMUNITY SAFETY

       18 U.S.C. 3142 (b) requires a judicial officer to order the “pretrial release of the person

on personal recognizance, or upon execution of an unsecured appearance bond in an amount

specified by the court…unless the judicial officers determines that such release will not

reasonably assure the appearance of the person as required or will endanger the safety of any

other person or the community.” 18 U.S.C. 3142(b). If “the judicial officer determines that the

release described in subsection (b) of this section will not reasonably assure the appearance of

the person as required or will endanger the safety of any other person or the community, such

judicial officer shall order the pretrial release of the person” subject to certain conditions

enumerated by the statute. §3142(c)(1).

       Release under this section requires defendants to refrain from committing any “Federal,

state or local crime during the period of release.” §3142(c)(1)(A). In addition, the defendant is

released “subject to the least restrictive further condition, or combination of conditions, that [the]

judicial officer determines will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” §3142(c)(1)(B). Such conditions include

remaining with a designated person who agrees to supervise the defendant, maintaining or

                                                  15
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 16 of 18




seeking employment, adhering to restrictions on travel, residence or personal associations,

reporting to law enforcement, complying with curfews, as well as requiring the defendant to post

bail either themselves or via third parties. See 18 U.S.C. §3142(c)(1)(B) (i-xiv). However, “[t]he

judicial officer may not impose a financial condition that results in the pretrial detention of the

person.” §3142(c)(2).

        Given the facts surrounding this case and Mr. Freeman, it follows that there are

conditions of release that will assure his appearance at trial as well as the safety of the

community. The Government alleges that Mr. Freeman conspired with others to commit the

charged acts. Four of his co-defendants, who are facing similar charges, have already been

released pending trial. Such release indicates those individuals were not a danger to the

community. There is no reason to believe Mr. Freeman poses any greater threat to the

community than others charged with committing similar offenses.

        The Court also has the authority to impose specific conditions on Mr. Freeman to ensure

his appearance and protect the community. The Court can require him to report to law

enforcement or even wear an electronic device that tracks his location. The Court can order him

to refrain from certain activities related to the charged offenses as a means of protecting the

community. Mr. Freeman can be ordered to refrain from associating with certain individuals,

such as his co-defendants or others. The Court can order him to relinquish his passport and

restrict his travel internationally as well as at the state and local level. It can require him to post

cash or other valuable property that would be subject to forfeit if he fails to appear at trial. There

are also other tools at the Court’s disposal, including curfews, prohibition of firearm possession

and alcohol or illegal drug consumption. See 18 U.S.C. §3142(c)(1)(B) (i-xiv).




                                                   16
          Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 17 of 18




       Because there are conditions that will assure Mr. Freeman’s appearance at trial and

provide for the safety of the community, Mr. Freeman should be released pending trial. The

Court has already released four of his alleged co-conspirators. There is no reason to believe that

Mr. Freeman poses any greater risk to the community than those individuals.

                                             CONCLUSION

       Considering the facts in the present matter, the release of Mr. Freeman’s other co-

defendants, his ties to the community and the low risk of economic danger he poses to the public

if released, the Court should have ordered Mr. Freeman’s release on certain conditions. Mr.

Freeman is not charged with crimes where detention is presumed under 18 U.S.C §3142. His

involvement in politics and community affairs provides ample evidence of his strong ties to the

community. Although he has visited foreign countries in the past few years, there is no evidence

he has any contacts in those countries that would aid him should he attempt to flee. As with the

defendant in Giordano, conditions requiring him to post cash bail, surrender his passport, and

refrain from certain activities will assure Mr. Freeman’s presence at trial and protect the

community from any potential danger he may pose. Meanwhile, unlike the defendant in Rhule,

there is no evidence that Mr. Freeman attempted to procure fake travel documents or lied to

authorities about doing so. There is no evidence he organized fake business or accounts to avoid

detection. Most importantly, he has not expressed or implied an intent to flee the jurisdiction nor

is there any indication that he would continue engaging in the conduct for which he now stands

charged. Thus, the Government’s request to detain Mr. Freeman should have been denied and he

should be released pursuant to conditions imposed by the Court.




                                                 17
         Case 1:21-cr-00041-JL Document 45 Filed 04/07/21 Page 18 of 18




       WHEREFORE, the Defendant, Ian Freeman, hereby appeals that Order and challenges

this Honorable Court’s findings that he is a flight risk and a danger to the community.

April 7, 2021
________________________________             _________________________________________
Date                                         Signature
                                                     Mark L. Sisti______________________
                                             Print Name
                                                     387 Dover Road_____________________
                                             Address
                                                      Chichester, NH 03258______________
                                             City                 State       Zip Code
                                                      (603) 224-4220_____________________
                                             Phone Number




                                       CERTIFICATION

       I hereby certify that a copy of this appearance was forwarded to Assistant United States
Attorneys Georgiana MacDonald, Seth Aframe, and John Kennedy, electronically through EFC
on April 7, 2021.

April 7, 2021
________________________________             __________________________________________
Date                                         Signature

                                             Mark L. Sisti______________________
                                             Print Name




                                                18
